Title: From Alexander Hamilton to Caleb Swan, 12 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


Trenton, October 12, 1799. Quotes from Thomas Parker’s letter of October 6, 1799, concerning pay of the troops. States: “I would thank you to accelerate as much as possible the advances which you contemplate to the several regiments. There are some newly appointed officers in the four old regiments who stand in need of money to carry them to their posts. This is the case likewise with some old officers in those regiments who have been a long while on furlough. I know that these advances deviate from the general rule, but the necessity of the thing will justify a deviation.” Adds: “I am endeavoring to fix upon persons to act as Pay Masters to the regiments of Artillerists; but untill this can be done it will be matter of necessity to pay them by companies as has been heretofore practised.”
